Citation Nr: 0315623	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-15 605	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for osteoporosis of the lumbar spine.

2.  Entitlement to an initial compensable rating for 
residuals, including traumatic arthritis, of a right hip 
stress fracture.  


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel
INTRODUCTION

The veteran had active service from September 1970 to August 
1971, from September 1972 to January 1977, and from December 
1983 to September 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  By rating 
decision of April 2002, the RO, in part, granted service 
connection for a condition characterized as generalized 
osteoporosis-including of the lumbar spine without 
neurologic involvement as secondary to medications for 
service-connected hypertension and residuals of a bilateral 
salpingo-oophorectomy.  A 10 percent rating was assigned, 
effective September 25, 2000.  Service connection was also 
granted for residuals, including traumatic arthritis, of a 
stress fracture of the right hip.  A noncompensable (i.e., 0 
percent) rating was assigned, also effective September 25, 
2000.  

The veteran had a hearing at the RO in Las Vegas in February 
2003 before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Since September 25, 2000, as a result of her 
osteoporosis, the veteran has had moderate limitation of 
motion in her lumbar spine on extension; she has had only 
slight limitation of motion in the other directions of 
forward flexion, lateral flexion ("leaning"), and rotation 
to the right and left sides, and she does not experience pain 
until at the very extremes of her range of motion, regardless 
of direction.

2.  Since September 25, 2000, despite her prior stress 
fracture, the veteran has had full range of motion in her 
right hip on flexion and abduction; she does not have 
malunion of her femur with either slight knee or hip 
disability, but she experiences chronic pain at the extremes 
of her range of motion due to her traumatic arthritis.


CONCLUSIONS OF LAW

1.  The criteria are met for an initial 20 percent rating, 
but no higher, for the osteoporosis of the lumbar spine.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5013, 5292 (2002).

2.  The criteria are met for an initial 10 percent rating, 
but no higher, for the residuals-including traumatic 
arthritis, of the right hip stress fracture.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5255 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

With respect to the low back disability, service connection 
has been granted secondary to medications for other service-
connected conditions; accordingly, service medical records 
are not pertinent to the history of the low back condition.  
With respect to the right hip disability, service connection 
has been granted on a direct incurrence basis to reflect 
right hip trauma sustained while on active duty.  A service 
department X-ray examination in August 1984, however, showed 
progressive healing of the fracture of the right inferior 
pubic ramus.  

A VA orthopedic examination was performed in February 2001.  
The examiner stated that the claims folder had been reviewed.  
The veteran related that she presently had episodes of low 
back pain two days a week, lasting for about one day with low 
back pain coming on spontaneously and resolving 
spontaneously.  She indicated that she avoided lifting 
weights heavier than 20 pounds.  She denied radicular pain 
from her back into her legs.  She indicated that her low back 
pain was no worse with pushing, pulling or coughing, and she 
stated that she had full range of motion of the low back.  
She further reported that she had right hip pain consisting 
of a constant, deep-seated aching pain over the anterior hip, 
which was worsened with sitting, standing, and stair 
climbing.  She claimed painful, limited motion of the right 
hip, but no locking, giving way, or dislocating episodes.  
Additionally, she remarked that her spine and right hip 
conditions were stable without "flare-up."  She denied the 
use of a brace, cane or support.  She indicated that she last 
worked in June 2000 as a car dealer, but had stopped working 
because of back and right hip pain.  Reportedly, back and 
right hip pain limited her performing activities which 
required standing or walking for more than twenty minutes.  

Clinical inspection revealed that the veteran had normal 
gait.  She required no assistive device to ambulate.  No 
deformity of the spine or legs was detected.  There was no 
abnormal union or false joints.  The veteran complained of 
tenderness with direct palpation over the lower lumbar spine.  
There was no tenderness about the right hip.  The lumbar 
spine had normal contour.  

Range of motion of the lumbar spine was as follows:  forward 
flexion to 90 degrees, right and left leaning to 30 degrees, 
extension to 20 degrees, and right and left rotation to 40 
degrees.  The veteran complained of pain in the low back at 
the extremes of range of motion.  She moved the lumbar spine 
in active fashion against normal resistance.  There was no 
muscle spasm in the paraspinous muscles of the lumbar spine 
or tenderness over the buttock.  There was tenderness over 
the lower midline of the lumbar spine.  Deep tendon reflexes 
at the knees and ankles, as well as sensation and pedal 
pulses were well within normal limits.  Straight leg raising 
to 90 degrees was also found to be well within normal limits.  


The right hip had a normal appearance and contour.  The right 
hip exhibited flexion to 125 degrees, extension to 30 
degrees, adduction to 25 degrees, abduction to 45 degrees, 
external rotation to 60 degrees, and internal rotation to 
40 degrees.  There were complaints of pain in the anterior 
hip at the extremes of all ranges of motion.  The right hip 
moved actively against normal resistance.  There was no 
ankylosis of the spine or hips.  The examiner reported that 
the veteran's back and right hip conditions were stable and 
that no additional limited motion or function would be 
produced by these conditions since there were no "flare-
ups."  There was no shortening of either leg.  

X-ray examination of the lumbar spine showed generalized 
osteoporosis.  No fracturing was seen.  The intervertebral 
disc spaces were well maintained.  
X-ray examination of the right hip revealed moderate 
osteoarthritis consisting of joint space narrowing.  
Generalized osteopenia involving the pelvis and right hip was 
noted.  No fracturing was seen.  The diagnoses were 
generalized osteoporosis including the lumbar spine without 
neurologic deficits but complaints of pain; and complaints of 
right hip pain secondary to mild osteoarthritis of the right 
hip without neurologic or mechanical deficits.  

VA medical records, dated from May 1995 to June 1997 and from 
April 1998 to September 2002, have been associated with the 
claims file since the receipt of the claims seeking benefits 
from which this appeal originated.  They primarily reflect 
treatment for conditions which are not the subjects of this 
appeal.  Additionally, a bone density study in January 2002 
was interpreted as showing mild osteoporosis at the lumbar 
spine.  X-ray examination of the lumbar spine in February 
2002 revealed normal vertebral body alignment and well 
maintained interspaces throughout.  No significant 
degenerative or destructive lesions were noted.  There was no 
evidence of bony injury.  A magnetic resonance imaging (MRI) 
of the lumbar spine in March 2002 indicated a normal disc 
signal throughout, and the impression was unremarkable lumbar 
spine.  

A hearing was held at the RO in Las Vegas in February 2003 
before the undersigned VLJ.  In her testimony, the veteran 
said she cannot stand for prolonged periods of time, and had 
to give up her job as a "21" dealer at a casino because she 
could not remain on her feet for an eight-hour workday.  She 
stated that she has back pain with lifting and cannot lift 
more than 20 to 30 pounds.  She pointed out that she takes 
medication for recurrent back and right hip pain.  She noted 
that her right hip pain was even worse than her low back 
pain; she rated her right hip pain as 9 on a scale of 10, 
whereas she said her low back pain was 7 on a scale of 10.  
She denied experiencing lumbar area muscle spasm.


II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's adjudication of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326  (2002).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and therefore applicable.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by the 
statement of the case dated in August 2002 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  Further, during the veteran's February 
2003 personal hearing, the undersigned VLJ provided her with 
a letter advising that it was her responsibility to either 
send medical treatment records from private physicians 
regarding treatment for her claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for her.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and her VA treatment 
records have been obtained and associated with her claims 
file too.  There is no indication that other Federal 
department or agency records exist that should be requested.  
In this regard, during her February 2003 personal hearing, 
when asked, she indicated that she had not been awarded 
Social Security Administration (SSA) disability benefits and 
acknowledged that no pertinent medical records had been 
compiled with respect to any SSA benefits claim.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  She has not 
identified any treatment by private medical providers.  

Additionally, the veteran was notified of the need for a VA 
examination, and one was accorded her to obtain a medical 
opinion concerning the severity of her disabilities at issue.  
38 U.S.C.A. § 5103A(d).  She also was asked to advise VA 
if there was any other information or evidence she considered 
relevant to her claims so that VA could help her by getting 
that evidence.  She was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claims in light of the regulations implementing the VCAA 
would only further delay resolution of the veteran's claims 
with no benefit flowing to her.  Accordingly, the Board 
will address the merits of her claims.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  Also, where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2002).

Since the veteran timely appealed the initial ratings 
assigned when service connection was granted for her low back 
and right hip disorders, the Board must evaluate the relevant 
evidence since the effective date of the awards; it may 
assign separate ratings for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Osteoporosis, with joint manifestations, is also rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5013.  

Degenerative arthritis (hypertrophic or osteoarthritis) in 
turn will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  a 10 
percent rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups; a 20 percent rating is warranted where there is 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).

A 10 percent rating is warranted for limitation of motion of 
the lumbar spine, when slight.  A 20 percent rating is 
warranted for limitation of motion of the lumbar spine, when 
moderate.  A 40 percent rating is warranted for limitation of 
motion of the lumbar spine, when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

A 10 percent rating is warranted for impairment of the femur 
involving malunion where there is slight knee or hip 
disability.  Moderate knee or hip disability warrants a 20 
percent rating.  Marked moderate knee or hip disability 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  

Normal range of motion in the hip is from 0 to 125 degrees of 
flexion and from 0 to 45 degrees of abduction.  38 C.F.R. 
§ 4.71, Plate II (2002).  

The evidence shows the veteran's low back disorder includes 
osteoporosis of her lumbar spine.  And, as alluded to 
earlier, osteoporosis is rated on the basis of arthritis-
which, in turn, is rated on limitation of motion.  According 
to the results of her February 2001 VA medical examination, 
the veteran only has, at most, "slight" limitation of 
motion in her lumbar spine in the directions of 
forward flexion, lateral flexion ("leaning"), and rotation 
to the right and left sides.  So this only entitles her to a 
10 percent rating under Code 5292.  But she also has 
"moderate" limitation of motion on extension (to only 20 
degrees).  So this means she still can receive a 20 percent 
rating under Code 5292.  She cannot, however, receive a 
rating higher than 20 percent under this code because she 
does not have "severe" limitation of motion in any 
direction, either individually or overall.



The Board has also considered other potentially applicable 
diagnostic codes for evaluating the veteran's low back 
disorder.  But there is no medical evidence indicating she 
has either intervertebral disc syndrome or a lumbosacral 
strain.  So a rating higher than 20 percent cannot be 
assigned under Codes 5293 or 5295.  She also does not have 
ankylosis, either favorable or unfavorable, so she cannot 
receive a rating higher than 20 percent under Codes 5286 or 
5289.  See, e.g., Lewis v. Derwinski, 3 Vet App 259 (1992).

As for the other condition at issue, the evidence shows the 
disorder stems from a remote stress fracture of the right 
hip.  Accordingly, the RO evaluated the condition on the 
basis of impairment of the femur in view of the history of 
the fracture.  38 C.F.R. § 4.20.  The hip joint is the site 
where the upper end of the femur joins the pelvis.  Here 
though, there is no objective evidence of malunion of the hip 
fracture or of deformity of the hip or thigh.  Not even 
slight hip or knee disability is shown which would support a 
compensable rating under Diagnostic Code 5255.  38 C.F.R. 
§ 4.31 (2002).  

The Board also has considered other potentially applicable 
diagnostic codes for evaluating the veteran's right hip 
disorder.  However, there is no medical evidence indicating 
she has either limitation of extension of her thigh to 5 
degrees, limitation of flexion of her thigh to 45 degrees, or 
impairment of her thigh involving limitation of rotation 
preventing her from performing a toe-out of more than 
15 degrees.  Hence, as none of these findings is 
demonstrated, a compensable rating also may not be assigned 
under Codes 5251, 5252, or 5253.  See, too, 38 C.F.R. § 4.31.

Nevertheless, since the veteran has traumatic arthritis in 
her right hip as a residual of her stress fracture, she is at 
least entitled to the minimum compensable rating of 10 
percent under Code 5003.  This is true despite maintaining 
normal (i.e., full) range of motion in her right hip on 
flexion and abduction, irrespective of the stress fracture, 
because she nonetheless may still have some ever so slight 
limitation of motion in the other directions of extension, 
adduction, external rotation or internal rotation, depending 
on the extent of her chronic pain.  See, e.g., DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (where the U.S. Court of 
Appeals for Veterans Claims (Court) held that in evaluating a 
service-connected musculoskeletal disability that is at least 
partly rated on the basis of range of motion, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
(2002) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 (2002)).  The fact that the veteran's chronic pain has 
affected her job performance, causing her to give up former 
positions as a dealer in a casino and as a car dealer because 
those jobs involved prolonged standing and/or walking, 
further supports the assignment of a 10 percent rating.  In 
fact, she experiences pain in virtually all directions of 
motion of her right hip, even more so than in her low back.

At the same time, however, the medical evidence indicates the 
veteran is pain free up until the extremes of her range of 
motion.  Moreover, there is no objective evidence that she 
experiences significant weakened movement, premature or 
excess fatigability, or incoordination when performing range 
of motion either of her right hip or lumbar spine.  And she 
has a normal gait.  Indeed, even she acknowledges that she 
does not require an assistive device (cane, brace, etc.) 
to get around.  Furthermore, the February 2001 VA orthopedic 
examiner specifically pointed out that the veteran does not 
experience "flare-ups" of her right hip or low back 
symptoms, which could in turn cause additional functional 
impairment (including additional limitation of motion).  
Certainly then, her new higher initial ratings, of 10 percent 
for her right hip and 20 percent for her low back, take into 
account any additional range of motion loss that she may 
occasionally experience from pain, weakened movement, excess 
fatigability or incoordination of her right hip or low back.  
So she cannot receive ratings higher than those assigned in 
this decision based on pain or functional loss, alone.  

The Board also has considered whether "staged" ratings are 
appropriate for either the veteran's right hip or low back 
disorder.  But since the higher ratings awarded in this 
decision (of 10 and 20 percent, respectively) represent the 
maximum level of her functional impairment since September 
25, 2000, the effective date of her grant of service 
connection, there is no basis for assigning "staged" 
ratings.  See Fenderson, 12 Vet. App. at 125-26.

For all the foregoing reasons, the ratings are increased to 
10 percent for the right hip disorder and to 20 percent for 
the low back disorder.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, while the evidence supports these 
ratings, the preponderance of the evidence is against ratings 
higher than these, so the benefit-of-the-doubt doctrine does 
not apply for ratings over and above those assigned.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A higher initial rating of 20 percent is granted for the 
osteoporosis of the lumbar spine-subject to the laws and 
regulations governing the payment of VA compensation.

A higher initial rating of 10 percent is granted for the 
residuals, including traumatic arthritis, of a right hip 
stress fracture-subject to the laws and regulations 
governing the payment of VA compensation.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

